               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00288-MR
            (CRIMINAL CASE NO. 1:17-cr-00067-MR-WCM-1)
            (CRIMINAL CASE NO. 1:17-cr-00081-MR-WCM-1)


JOSEAN CYRISTMAS KINARD,         )
                                 )
              Petitioner,        )
                                 )
vs.                              )                            ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [CV Doc. 1].1

I.    BACKGROUND

      On May 18, 2017, Petitioner Josean Cyristmas Kinard (“Petitioner”)

was charged in a Bill of Indictment with one charge of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (“Count One”)

and one count of possession of a firearm in interstate commerce with an



1 Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 1:16-cv-00288-MR, the letters “CR-67,” denoting that the
document is listed on the docket in the criminal case file number 1:17-CR-00067-MR-
WCM-1, or “CR-81,” denoting that the document is listed on the docket in the criminal
case file number 1:17-cr-00081-MR-WCM-1.
obliterated serial number, in violation of 18 U.S.C. § 922(k) (Count Two).

[CR-67, Doc. 1: Bill of Indictment]. On June 7, 2017, Petitioner was charged

in a Bill of Indictment in a second criminal case with one count of distribution

of cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count One); one count of

possession with intent to distribute cocaine base, in violation of 21 U.S.C. §

841(a)(1) (Count Two); one count of possession with intent to distribute

heroin, in violation of 21 U.S.C. § 841(a)(1) (Count Three); and one count of

being a felon in possession of ammunition, in violation of 18 U.S.C. §

922(g)(1) (Count Four). [CR-81, Doc. 1: Bill of Indictment].

      On July 24, 2017, Petitioner and the Government entered into a Plea

Agreement in both cases. In Case No. 1:17-cr-67, Petitioner agreed to plead

guilty to Count One, and the Government agreed to dismiss Count Two.

[CR-67, Doc. 19 at 1: Plea Agreement]. In pleading guilty in this case,

Petitioner stipulated that there was a factual basis for his plea of guilty and

that he had read and understood the Factual Basis that was filed with his

Plea Agreement. [CR-67, Id. at 4]. Among other things, the Factual Basis

stated that Petitioner admitted to the arresting officer that Petitioner had a

9mm pistol in his vehicle and that Petitioner was a convicted felon. [CR-67,

Doc. 20 at ¶ 2]. The arresting officer, thereafter, recovered Petitioner’s

firearm from the center console of Petitioner’s vehicle. [Id. at ¶ 3]. The


                                       2
Factual Basis also states:

            [Petitioner] was a convicted felon at the time of the
            offense for a felony where [Petitioner’s] sentence
            was more than a year and a day. One of the felony
            convictions includes a North Carolina conviction from
            on or about March 26, 2009 for Trafficking in Cocaine
            where he received an active sentence of 35 months
            minimum and 42 months maximum…. [Petitioner]
            was a prohibited person at the time of the offense.

[Id. at ¶ 6]. In Case No. 1:17-cr-81, Petitioner agreed to plead guilty to

Counts One and Two, and the Government agreed to dismiss Counts Three

and Four. [CR-81, Doc. 14 at 1: Plea Agreement].

      On February 15, 2018, Petitioner was sentenced in both cases. The

Court sentenced Petitioner to 70 months on Count One in Case No. 1:17-cr-

67 and 70 months as to Counts One and Two in Case No. 1:17-cr-81, to be

served concurrently, for a total term of imprisonment of 70 months. [CR-67,

Doc. 35 at 2; CR-81, Doc. 31 at 2]. Judgments on these convictions were

entered on February 21, 2018.      [Id.]. Petitioner did not file direct appeals

from these Judgments.

      On October 7, 2019, Petitioner filed a pro se motion to vacate sentence

under 28 U.S.C. § 2255. [CV Doc. 1]. Petitioner seeks relief under § 2255

on three grounds: (1) “[i]n light of the Rehaif v US ruling, the petitioner’s

922(g) offense must be Vacated because it failed to meet all elements;” (2)

“[t]he court erred in increasing the [base offense level] based upon priors that
                                       3
no longer qualify due to text & commentary being inconsistent;” and (3) “[t]he

court erred by imposing a consecutive sentence and also by failing to

properly group the offenses.”2 [Id. at 3-5].

      The Court conducted an initial screening of Petitioner’s motion under

the Rules Governing § 2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255

and found that the motion appeared untimely. The Court, therefore, gave

Petitioner twenty (20) days in which to provide an explanation as to why the

motion should not be dismissed as untimely. [CV Doc. 2 at 8 (citing Hill v.

Braxton, 277 F.3d 701, 706 (4th Cir. 2002))]. Petitioner’s response was due

on December 10, 2019. [See id. at 9]. On January 7, 2020, Petitioner filed

a motion, which was dated December 9, 2019, seeking an extension of time

to file his response, claiming that he did not receive the Court’s Order until

December 3, 2019. [CV Doc. 4]. The reasons for the delay in this Court’s

receipt and filing of Petitioner’s motion were unknown. Giving Petitioner the

benefit of having timely mailed his motion for additional time, the Court

granted Petitioner an additional twenty-one (21) days to respond to the

Court’s Braxton Order. [CV Doc. 5 at 4]. Petitioner’s response was due on

February 18, 2020. As of this Order, Petitioner has not filed his response



2As noted, the Court ordered that Petitioner’s sentences be served concurrently, not
consecutively. [CR-67, Doc. 35 at 2; CR-81, Doc. 31 at 2].
                                         4
explaining why his action is not untimely.

II.   ANALYSIS

      In 1996, Congress enacted the Antiterrorism and Effective Death

Penalty Act (the “AEDPA”). Among other things, the AEDPA amended 28

U.S.C. § 2255 by imposing a one-year statute of limitations period for the

filing of a motion to vacate. Such amendment provides:

            A 1-year period of limitation shall apply to a motion
            under this section. The limitation period shall run
            from the latest of-

            (1) the date on which the judgment of conviction
            becomes final;

            (2) the date on which the impediment to making a
            motion created by governmental action in violation of
            the Constitution or laws of the United States is
            removed, if the movant was prevented from making
            a motion by such governmental action;

            (3) the date on which the right asserted was initially
            recognized by the Supreme Court and made
            retroactively applicable to cases on collateral review;
            or

            (4) the date on which the facts supporting the claim
            or claims presented could have been discovered
            through the exercise of due diligence.

28 U.S.C. § 2255(f).

      Here, as noted, judgment was entered in this action on February 21,

2018, and Petitioner did not appeal. [CR-67, Doc. 36; CR-81, Doc. 31].


                                       5
Petitioner’s conviction, therefore, became final for purposes of Section

2255(f) on March 7, 2018, fourteen days after judgment was entered. See

Fed. R. App. P. 4(b)(1)(A). Accordingly, the one-year period of limitations

under Section 2255 expired on March 7, 2019. Petitioner did not mail his

Section 2255 motion to vacate until October 4, 2019.3 [See CV Doc. 1].

Petitioner argues that his motion is timely filed, “[i]n light of the subsequent

Supreme Court rulings.” [CV Doc. 1 at 10]. Although Petitioner cites several

cases in support of his motion, the only recent Supreme Court decision

Petitioner cites is Rehaif v. United States, 139 S. Ct. 2191 (2019). [Id. at 3;

see id. at 14].

         In Rehaif, the petitioner was an alien who entered the country on a

nonimmigrant student visa to attend university. He received poor grades and

the university dismissed him. The university told the petitioner that his

“immigration status” would be terminated unless he transferred to a different

university or left the country. Id. at 2194. After the Government learned of

the petitioner’s visit to a firing range, where he shot two firearms, the

petitioner was prosecuted for possessing firearms as an alien unlawfully in

the United States in violation of § 922(g) and § 924(a)(2). The case went to

trial.    The judge instructed the jury, over petitioner’s objection, that the


3   Petitioner’s motion was filed on October 7, 2019.
                                              6
“United States is not required to prove” that the petitioner “knew he was

illegally or unlawfully in the United States.” Id. at 2194. The jury found the

petitioner guilty and he was sentenced to 18 months’ imprisonment. Id. At

issue before the Supreme Court was whether the Government must prove

that a defendant knows of his status as a person barred from possessing a

firearm, which in that case was the petitioner’s status as an illegal alien. Id.

at 2195.

      The Supreme Court held that, in a prosecution under § 922(g) and §

924(a)(2), the Government must prove both that the defendant knew he

possessed a firearm and that he knew he belonged to the relevant category

of persons barred from possessing a firearm. Id.

      With respect to Rehaif, Petitioner argues that his § 922(g) conviction

must be vacated because the Government “obtained an indictment based on

[only] three prongs” and “had the petitioner [plead] guilty without all of the

elements being included in the indictment and without proving all [four]

prongs.” [Id. at 14]. Petitioner does not identify these four prongs or which

prong he believes was not proven.

      The holding in Rehaif does not apply to the facts of this case. First,

there was no trial in Petitioner’s case; Petitioner pleaded guilty to the § 922(g)

charge he now challenges.         The burden of proof of the Government,


                                        7
therefore, is not relevant. Second, in agreeing to plead guilty, Petitioner

reviewed and agreed to a Factual Basis that reflected that Petitioner told the

arresting officer, at the time of Petitioner’s arrest, that Petitioner was a felon

and that Petitioner possessed the firearm that was subsequently found by

the officer. [CR-67, Doc. 20 at ¶ 2]. As such, even if Rehaif applies to guilty

pleas, there is no argument here that the Factual Basis was insufficient, or

that Petitioner’s plea was not knowingly and voluntarily made. See United

States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“A knowing, voluntary,

and intelligent guilty plea to an offense conclusively establishes the elements

of the offense and the material facts necessary to support the conviction.”).

To the extent that Rehaif requires that a defendant know that he is a felon in

order to be convicted of a violation of 18 U.S.C. § 922(g)(1), Petitioner

admitted that element as a part of his plea.

      Additionally, Rehaif did not announce a new rule of constitutional law

but rather clarified the requirements of 18 U.S.C. § 922(g) and 924(a)(2). In

re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019). Further, the Supreme

Court did not make Rehaif retroactive to cases on collateral review. Id.; In

re Wright, --- F.3d ---, 2019 WL 5800218, at *2 (11th Cir. Nov. 7, 2019). As

such, there is no basis under Rehaif for a fresh clock on running of the one-

year statute of limitations. See 28 U.S.C. § 2255(3). Petitioner’s claim under


                                        8
Rehaif, therefore, is both meritless and time barred. The other two claims

made by Petitioner in support of his Section 2255 motion, which relate to

alleged errors at sentencing, are also time barred.

III.   CONCLUSION

       For the reasons stated herein, Petitioner’s Section 2255 motion is

untimely and is denied and dismissed.

       The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of

appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.




                                       9
                                     ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [Doc. 1] is DENIED and DISMISSED

WITH PREJUDICE.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 and Section 2255 Cases, this Court declines to

issue a certificate of appealability.

      IT IS SO ORDERED.


                                Signed: March 3, 2020




                                         10
